MEMORANDUM **
*851Omar Rodriguez-Ocampo appeals from the 30-month sentence imposed following his guilty-plea conviction for illegally reentering the United States following deportation, in violation of 8 U.S.C. § 1326(a). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Rodriguez-Ocampo contends that the district court erred by applying a 16-level enhancement for a prior crime of violence, pursuant to U.S.S.G. § 2L1.2(b)(l)(A), because he did not have a prior conviction for an aggravated felony. The district court did not err. The term “crime of violence” in § 2L1.2(b)(l)(A) is not limited to “aggravated felonies” as defined in 8 U.S.C. § 1101(a)(43), but also encompasses felony convictions as defined by the application notes to § 2L1.2. See United States v. Pimentel-Flores, 339 F.3d 959, 963 (9th Cir .2003).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.